 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             SOUTHERN DISTRICT OF CALIFORNIA
 9
10   IN RE LISA KAYE GOLDEN                                 Case Nos.: 21-CV-917 TWR (NLS),
                                                            21-CV-946 TWR (NLS), 21-CV-957
11
                                              Debtor.       TWR (NLS), 21-CV-984 TWR (NLS),
12                                                          21-CV-1041 TWR (NLS), 21-CV-1042
                                                            TWR (NLS), 21-CV-1052 TWR (NLS)
13
     LISA KAYE GOLDEN,
14
                                           Appellant,
                                                            Bankruptcy No.: 17-6928-MM7 &
15
     v.                                                     Adversary No. 18-90054-MM
16
     JEFFREY ROGERS; RICHARD                                ORDER DISMISSING ACTIONS
17   KIPPERMAN,                                             FOR FAILURE TO PAY FILING
18                                        Appellees.        FEE AND FAILURE TO COMPLY
                                                            WITH THE COURT’S ORDER
19
20
            On June 14, 2021, the Court issued an Order requiring Appellant Lisa Kaye Golden
21
     to pay the filing fee in the above-captioned bankruptcy appeals1 no later than June 28,
22
     2021. (ECF No. 3.) The Court concluded the Order by stating: “Should Appellant fail
23
     timely to pay the filing fee in any of the above-captioned bankruptcy appeals, the Court
24
     will dismiss that bankruptcy appeal without prejudice.” (Id. at 2 (emphasis in original).)
25
26
     1
      All references in this Order to the “above-captioned bankruptcy appeals” refer to these cases: Case No.
27   21-CV-917 TWR (NLS); Case No. 21-CV-946 TWR (NLS); Case No. 21-CV-957 TWR (NLS); Case No.
28   21-CV-984 TWR (NLS); Case No. 21-CV-1041 TWR (NLS); Case No. 21-CV-1042 TWR (NLS); and
     Case No. 21-CV-1052 TWR (NLS).

                                                        1
                                                                          Case Nos. 21-CV-917 TWR (NLS), et al.
 1         As of the date of this Order, no filing fee has been paid and no other filings have
 2   been made in any of the above-captioned bankruptcy appeals. Accordingly, the Court
 3   DISMISSES WITHOUT PREJUDICE each of the above-captioned bankruptcy appeals
 4   for failure to pay the requisite filing fee and for failure to comply with the Court’s June 14,
 5   2021 Order. See S.D. Cal. Civ. L.R. 83.1(a).
 6         IT IS SO ORDERED.
 7   Dated: June 30, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                    Case Nos. 21-CV-917 TWR (NLS), et al.
